Title: From George Washington to the Protestant Episcopal Church, 19 August 1789
From: Washington, George
To: Protestant Episcopal Church



Gentlemen,
[19 August 1789]

I sincerely thank you for your affectionate congratulations on my election to the chief magistracy of the United States.
After having received from my fellow-citizens in general the most liberal treatment—after having found them disposed to contemplate in the most flattering point of view, the performance of my military services, and the manner of my retirement at the close of the war—I feel that I have a right to console myself in my present arduous undertakings, with a hope that they will still be inclined to put the most favorable construction

on the motives which may influence me in my future public transactions. The satisfaction arising from the indulgent opinion entertained by the American People of my conduct, will, I trust, be some security for preventing me from doing any thing, which might justly incur the forfeiture of that opinion. And the consideration that human happiness and moral duty are inseparably connected, will always continue to prompt me to promote the progress of the former, by inculcating the practice of the latter.
On this occasion it would ill become me to conceal the joy I have felt in perceiving the fraternal affection which appears to encrease every day among the friends of genuine religion—It affords edifying prospects indeed to see Christians of different denominations dwell together in more charity, and conduct themselves in respect to each other with a more christian-like spirit than ever they have done in any former age, or in any other nation.
I receive with the greater satisfaction your congratulations on the establishment of the new constitution of government, because I believe its’ mild, yet efficient, operations will tend to remove every remaining apprehension of those with whose opinions it may not entirely coincide, as well as to confirm the hopes of its’ numerous friends; and because the moderation, patriotism, and wisdom of the present federal Legislature, seem to promise the restoration of Order, and our ancient virtues; the extension of genuine religion, and the consequent advancement of our respectability abroad, and of our substantial happiness at home.
I request most reverend and respected Gentlemen that you will accept my cordial thanks for your devout supplications to the Supreme Ruler of the Universe in behalf of me—May you, and the People whom you represent be the happy subjects of the divine benedictions both here and hereafter.

G: Washington

